                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JESSENIA E. VIERA,
                                                  Case No. 18-13476
             Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  U.S. MAGISTRATE JUDGE
                                                  DAVID R. GRAND
             Defendant.

                                       /

     ORDER ADOPTING REPORT & RECOMMENDATION [15]; OVERRULING
 PLAINTIFF’S OBJECTIONS [16]; DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT [11]; AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                              JUDGMENT [14]

      Plaintiff, Jessenia E. Viera, applied for disability insurance benefits from the

Social Security Administration on April 26, 2016. She alleged that she had been

disabled since January 1, 2014. Her claims were denied, and she then requested and

received a hearing before an Administrative Law Judge (“ALJ”). The hearing was

held on September 25, 2017, in Detroit, Michigan, before ALJ Crystal L. White-

Simmons. On April 2, 2018, the ALJ issued an opinion denying Plaintiff’s claims.

(Dkt. # 7-3, pg. 26-37). The Appeals Council denied her request for review on

September 17, 2018. Plaintiff timely filed suit under 42 U.S.C. § 405 on November

7, 2018. (Dkt. 1).


                                    Page 1 of 8
      Plaintiff’s case was assigned to Magistrate Judge David R. Grand for

determination of non-dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(A) and

issuance of a Report and Recommendation (“R&R”) pursuant to 28 U.S.C. §

636(b)(1)(B) & (C). (Dkt. 15). Plaintiff filed her Motion for Summary Judgment

[11] on April 15, 2019. Defendant filed his Motion for Summary Judgment [14] on

July 2, 2019. On October 25, 2019, the Magistrate Judge issued an R&R [15]

recommending that Defendant’s motion be granted, and Plaintiff’s motion be denied.

Plaintiff filed timely Objections [16] on November 8, 2019. Defendant filed his

Response [17] on November 21, 2019.

      For the reasons stated below, the Court OVERRULES the Plaintiff’s

Objections [16] and ADOPTS the R&R [15]. Plaintiff’s Motion for Summary

Judgment [11] is DENIED. Defendant’s Motion for Summary Judgment [14] is

GRANTED.

                             FACTUAL BACKGROUND

      The Magistrate Judge summarized the factual background of Plaintiff’s

alleged disability and claim as follows:

             A. Background

              Viera was 32 years old at the time of her application date of
      April 26, 2016, and at 4’11” tall weighed between 95 and 130 pounds
      during the relevant time period. (Tr. 44,67, 218, 222). She completed
      the tenth grade and later earned her GED. (Tr. 46, 223). She has very
      little work history and worked most recently for her mother’s catering
      business in August 2013. (Tr. 47, 222-23). She now alleges disability

                                    Page 2 of 8
        primarily as a result of psychogenic seizures, migraine headaches,
        fibromyalgia, back/hip/leg pain, rheumatoid arthritis, and tremors. (Tr.
        48-49, 54, 61-62, 222, 259, 263).
                After Viera’s application for SSI was denied at the initial level
        on August 18, 20161 (Tr. 123-27), she timely requested an
        administrative hearing, which was held on September 25, 2017, before
        ALJ Crystal White-Simmons (Tr. 40-75). Viera, who was represented
        by attorney Andrea Hamm, testified at the hearing, as did vocational
        expert Amelia Shelton. (Id.). On April 2, 2018, the ALJ issued a written
        decision finding that Viera is not disabled under the Act. (Tr. 25-36).
        On September 17, 2018, the Appeals Council denied review. (Tr. 1-5).
        Viera timely filed for judicial review of the final decision on November
        7, 2018. (Doc. #1). The Court has thoroughly reviewed the transcript in
        this matter, including Viera’s medical record, function and disability
        reports, and testimony as to her conditions and resulting limitations.
        Instead of summarizing that information here, the Court will make
        references and provide citations to the transcript as necessary in its
        discussion of the parties’ arguments.

               B. The ALJ’s Application of the Disability Framework Analysis

               Under the Act, SSI is available only for those who have a
        “disability.” See Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).
        The Act defines “disability” as the “inability to engage in any
        substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death
        or which has lasted or can be expected to last for a continuous period
        of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(A). The
        Commissioner’s regulations provide that a disability is to be
        determined through the application of a five-step sequential analysis:

                 Step One: If the claimant is currently engaged in
                 substantial gainful activity, benefits are denied without
                 further analysis.

                 Step Two: If the claimant does not have a severe
                 impairment or combination of impairments that
1
  Viera had filed a previous application for SSI. On June 27, 2012, ALJ Oksana Xenos issued a written decision
finding that Viera was not disabled under the Act. (Tr. 85-96). On September 5,2013, the Appeals Council denied
review, and Viera did not pursue that claim any further. (Tr. 101-05).

                                                 Page 3 of 8
      “significantly limits . . . physical or mental ability to do
      basic work activities,” benefits are denied without further
      analysis.

      Step Three: If the claimant is not performing substantial
      gainful activity, has a severe impairment that is expected
      to last for at least twelve months, and the severe
      impairment meets or equals one of the impairments listed
      in the regulations, the claimant is conclusively presumed
      to be disabled regardless of age, education, or work
      experience.

      Step Four: If the claimant is able to perform his or her past
      relevant work, benefits are denied without further analysis.

      Step Five: Even if the claimant is unable to perform his or
      her past relevant work, if other work exists in the national
      economy that the claimant can perform, in view of his or
      her age, education, and work experience, benefits are
      denied.

Scheuneman v. Comm’r of Soc. Sec., No. 11-10593, 2011 WL 6937331,
at *7 (E.D. Mich. Dec. 6, 2011) (citing 20 C.F.R. § 404.1520); see also
Heston v. Comm’r of Soc. Sec., 245F.3d 528, 534 (6th Cir. 2001). “The
burden of proof is on the claimant throughout the first four steps .... If
the analysis reaches the fifth step without a finding that claimant is not
disabled, the burden transfers to the [defendant].” Preslar v. Sec’y of
Health &Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).
        Following this five-step sequential analysis, the ALJ found that
Viera is not disabled under the Act. At Step One, the ALJ found that
Viera has not engaged in substantial gainful activity since April 26,
2016 (the application date). (Tr. 27). At Step Two, the ALJ found that
she has the severe impairments of rheumatoid arthritis, psychogenic
seizures, bipolar disorder, migraines, and degenerative disc disease.
(Id.). At Step Three, the ALJ found that Viera’s impairments, whether
considered alone or in combination, do not meet or medically equal a
listed impairment. (Tr. 28).
        The ALJ then assessed Viera’s residual functional capacity
(“RFC”), concluding that she is capable of performing light work, with
the following additional limitations: can never climb ladders, ropes, or

                               Page 4 of 8
      scaffolds; can occasionally climb ramps and stairs; can occasionally
      balance, stoop, kneel, crouch, and crawl; must avoid moving machinery
      and unprotected heights; limited to simple, routine, and repetitive tasks,
      but not at a production rate or pace; can adjust to occasional changes in
      the work setting; can have no interaction with the public and only
      occasional interaction with co-workers and supervisors; and requires
      the option to alternate between sitting and standing every thirty
      minutes. (Tr. 31).
             At Step Four, the ALJ found that Viera has no past relevant
      work. (Tr. 35). At Step Five, the ALJ determined, based in part on
      testimony provided by the vocational expert in response to hypothetical
      questions, that Viera is capable of performing the jobs of marker
      (81,000 jobs nationally), office helper (57,000 jobs), and mail clerk
      (49,500 jobs). (Tr. 36). As a result, the ALJ concluded that Viera is not
      disabled under the Act. (Id.).

                              Standard of Review

      The Court’s review of objections to a Magistrate Judge’s R&R on a

dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). This review is limited to

determining whether the Commissioner’s findings were “supported by

substantial evidence and whether the Commissioner applied the correct legal

standards.” Kyle v. Comm'r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010).

Substantial evidence is “more than a scintilla of evidence[,] but less than a

preponderance” that a “reasonable mind might accept as adequate to support a

conclusion.” Linscomb v. Comm'r of Soc. Sec., 25 F. App'x 264, 266 (6th Cir.

2001). Even if substantial evidence exists to support a different conclusion, if the

Commissioner’s decision is based on substantial evidence, it must be affirmed.

Ealy v. Comm'r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010).


                                     Page 5 of 8
                                   ANALYSIS

      I.     Objection 1: The Magistrate erred when he found that the ALJ’s
             decision was supported by substantial evidence (R&R 7-19).

      Objection 1 does not warrant de novo review, because it is a general objection

to the entirety of the R&R. See Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

Objections which simply dispute “‘the correctness of the magistrate’s

recommendation but fail[] to specify the findings . . . believed in error’ are too

general” and amount to a failure to object. Novak v. Prison Health Services, Inc.,

No. 13-11065, 2014 WL 988942, at *3 (E.D. MICH. Mar. 13, 2014) (quoting Miller

v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)).

      Nonetheless, even construing Objection 1 as specifically objecting to the

ALJ’s finding that Plaintiff’s impairments do not meet or medically equal a listed

impairment under Step III, the Court finds this argument unavailing. Plaintiff

supports her arguments with repeated subjective claims of her pain. (See Dkt. 16,

pg. 4). However, “an ALJ is not required to accept a claimant’s subjective

complaints and may properly consider the credibility of a claimant when making a

determination of disability.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th

Cir. 2003). Furthermore, both the ALJ and the Magistrate Judge properly considered

Plaintiff’s subjective allegations, symptom by symptom, and found “inconsistency

between her hearing testimony and other record evidence regarding her symptoms;

her medication and other methods used to treat pain; her treatment history; her daily

                                    Page 6 of 8
activities; and her work history.” (R&R at 8). This included “Viera’s allegations of

disabling symptoms at odds with her daily activities, which include getting her kids

off to school, cleaning the house, doing laundry, preparing food for her children, and

running errands.” (Id.). The Court finds that the medical evidence and testimony

substantially support the ALJ’s findings. Objection 1 is overruled.


      II.    Objection 2: The Magistrate erred when he found that the ALJ’s
             decision that Plaintiff could perform light work was supported by
             the record, despite overwhelming evidence which confirms that
             Plaintiff lacks the ability to stand and walk for 6 hours out of an 8-
             hour work day (R&R 17-19).

      Plaintiff argues that her ailments prevent her from working six hours out of

an eight-hour workday. (Dkt. 16, pg. 5). This claim is unpersuasive; Plaintiff’s

standing and walking limitations were considered by the ALJ. “After careful

consideration of the entire record, the undersigned finds that the claimant has the

residual functional capacity to perform light work as defined in 20 CFR 416.967(b)

except . . . [s]he requires a sit/stand option to alternate between sitting and standing

every 30 minutes.” (Dkt. 7-3, pg. 32). This accommodation allows Plaintiff to sit for

four hours out of an eight-hour workday, therefore, Plaintiff’s inability to stand and

walk for more than six hours is inconsequential.

      Plaintiff also argues that her tremors prevent her from performing both light

and sedentary work. (Dkt. 16, pg. 6). However, the ALJ also considered this

condition and concluded that it was not severe, in light of all the medical evidence.

                                      Page 7 of 8
(See R&R at 12 (“E.g., Tr. 32 (no evidence of tremors on examination), 33 (normal

psychomotor activity, despite reports of ‘infrequent’ tremors), 34 (discounting

reports that Viera cannot use her right arm or hand due to tremors, where evidence

she does laundry and cooks meals)”)). For these reasons, objection 2 is overruled.

                                   CONCLUSION

      Accordingly,

      IT IS ORDERED that the R&R [15] of the Magistrate Judge is hereby

ADOPTED and is entered as the findings and conclusions of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [16] are

OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [11] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [14] is GRANTED.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: March 25, 2020                 Senior United States District Judge




                                    Page 8 of 8
